Citation Nr: 0904740	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-09 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
(WPW) Syndrome, claimed as a heart condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1960 to April 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which declined to reopen a claim for 
entitlement to service connection for WPW Syndrome.  In 
January 2005, the Board reopened the claim and remanded it 
for further development.  The actions directed by the Board 
have been accomplished and the matter has been returned to 
the Board for appellate review.

The veteran testified at a personal hearing before a Veterans 
Law Judge (VLJ) in May 2004.  A transcript of the hearing is 
of record.  The Board notes that the VLJ who conducted the 
May 2004 hearing is no longer employed by the Board.  The 
veteran was informed of this fact in a February 2008 Board 
letter and was provided the opportunity to exercise his right 
to testify at a new hearing before another VLJ.  See 38 
U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2008).  The veteran 
provided a response the following month.  He indicated that 
he did not wish to appear at a hearing and asked that his 
case be considered on the evidence of record.  As such, the 
Board will proceed accordingly.  

The Board notes that it requested an expert medical opinion 
in September 2008.  By letter dated November 2008, the 
veteran was informed of this request and was provided a copy 
of the opinion for his review and response.  He was notified 
that if in response to the medical opinion he submitted 
additional evidence, he had the right to have that newly 
submitted evidence considered by the Agency of Original 
Jurisdiction.  A packet of evidence was received at the Board 
in December 2008 and included the veteran's medical opinion 
response form, which indicated that the veteran wanted his 
case remanded to the agency of original jurisdiction (AOJ) 
for review of the additional evidence he provided.  

Review of the evidence submitted reveals that the medical 
evidence is duplicative of evidence already of record and 
that the statement in support of claim is redundant.  More 
specifically, the veteran has not expanded on his original 
argument or provided any new argument in this statement.  
Based on the foregoing, the Board finds that the evidence 
submitted is cumulative of that of record and already 
considered by the RO.  For this reason, the evidence need not 
be remanded to the AOJ.  See 38 C.F.R. § 20.1304.


	FINDING OF FACT	

The medical evidence shows that the veteran's diagnosed WPW 
Syndrome is a congenital defect; there is no evidence of a 
superimposed disease or injury related to the veteran's WPW 
Syndrome during service.


CONCLUSION OF LAW

The criteria for service connection for WPW Syndrome have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303(c), 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Certain enumerated disorders, such as 
arteriosclerosis, cardiovascular-renal disease, endocarditis, 
and myocarditis, are presumed to have been incurred in 
service if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran contends that he initially noticed problems with 
his heart skipping beats and racing while playing basketball 
in his youth.  He reports that upon his entrance into 
service, he complained about palpitations and pounding heart, 
but was told by the examining physician that he did not have 
any heart trouble.  The veteran further indicates that the 
problems with his heart skipping beats and racing continued 
in service, but he asserts he found ways to stop them on his 
own.  He reports, however, seeking treatment in 1961 
following an episode when he was unable to slow his heart 
beat.  The veteran indicates he was seen again in 1962, 
approximately one or two months prior to his discharge from 
service, at which time he was told he had a serious heart 
problem.  

The veteran also reports that the longer he was in the 
military, the more frequent his episodes of heart 
palpitations became.  He indicates that occasionally, there 
was nothing to precipitate an episode and that it would also 
occur during periods of inactivity.  The veteran also reports 
that in addition to heart palpitations, he would sweat, 
become lightheaded, and his chest would occasionally hurt.  
He contends that he should never have been allowed to enter 
service and that his heart condition was aggravated by 
service.  

The veteran's service medical records reveal that he reported 
dizziness or fainting spells, shortness of breath, pain or 
pressure in chest, and palpitations or pounding heart at the 
time of a November 1958 pre-induction examination.  During an 
April 1960 induction examination, he again reported all but 
chest pain or pressure.  Clinical evaluation of his heart and 
vascular system was normal on both occasions, but the April 
1960 report of medical history shows that the veteran 
reporting having to lay down until his heart slows up when it 
beats fast.  

The veteran was seen in December 1961 with complaint of heart 
thumping after running, which had happened before while he 
exercised.  The impression made after physical examination 
was cardiac arrhythmia.  He was seen again in February 1962, 
at which time he reported that he had felt intermittent heart 
sensations, including a fast beat and sharp pains, since his 
time in high school.  At the time of his March 1962 
separation examination, the veteran again reported dizziness 
or fainting spells, shortness of breath, pain or pressure in 
chest, and palpitation or pounding heart.  He noted heart 
trouble and that he had not gotten some results back.  
Clinical evaluation of his heart and vascular system was 
normal.  The examining physician reported shortness of breath 
and palpitation of heart and pressure in chest when excited.  
The examiner also indicated that an electrocardiogram (EKG) 
was within normal limits and that there was no evidence of 
organic disease.  

The post-service medical evidence of record reveals that a 
treadmill stress test was performed in November 1975.  The 
report was interpreted as borderline positive in view of 
chest discomfort and conduction abnormality.  It was thought 
that coronary arteriograms were indicated due to the 
veteran's history of palpitations suggesting ventricular 
ectopic beats, and because of his family history of coronary 
artery disease.  An August 1976 record reports that the 
veteran had been previously admitted for supraventricular 
tachycardia.  He continued to receive treatment for 
tachycardia from private medical providers.  A December 1978 
record reports that an abnormality seen on EKG was one that 
would be seen in WPW Syndrome, but that the veteran's resting 
EKG was only suggestive of WPW Syndrome.  

A July 1984 record contains an impression of abnormal 24-hour 
Holter recording with an intermittent sinus tachycardia, an 
intermittent delta wave consistent with a WPW pattern, 
occasional premature ventricular contractions, and a single 
17 beat episode of a supraventricular tachycardia at rate 
200.  The latter findings were found consistent with WPW 
Syndrome in an August 1984 letter.  

The veteran underwent a VA compensation and pension (C&P) 
examination in July 1990, during which he reported the onset 
of heart problems while in the service manifested by rapid 
heart beats on and off.  Following examination, the veteran 
was diagnosed with WPW Syndrome.  A second VA C&P examination 
was conducted in November 2002, at which time the veteran 
again noted a rapid heart rate while in service and indicated 
that he recalled the term WPW Syndrome.  The veteran was 
again diagnosed with WPW Syndrome, controlled with beta 
blockers.  Neither examination contained an opinion regarding 
the etiology of the diagnosed condition.  

A medical nexus opinion was requested by the Board in January 
2005, and the veteran underwent a third VA C&P examination in 
September 2005.  The examining physician reported that the 
veteran had no structural heart disease and had been 
suspected of having WPW Syndrome.  The veteran reported that 
he began having palpitations as a child playing sports and 
had an episode of supraventricular tachycardia in service, 
which was treated and terminated.  The examining physician 
further noted that there was no mention of delta waves on his 
electrocardiogram and that he did not have a history of any 
delta waves until July 1976, when electrocardiogram showed 
delta waves following an episode of narrow complex 
tachycardia.  The veteran had no chest pains and was 
essentially asymptomatic when having palpitations.  The 
examining physician noted that recorded heart rates were 
never over 180 and that the veteran had not had any episodes 
since 1998.  Following physical examination, the veteran was 
diagnosed with supraventricular tachycardia, episodic or 
paroxysmal, very likely WPW Syndrome.  The examiner reported 
that it is well-controlled with beta blockers and that it is 
due to bypass tracts, which are congenital.  He further 
reported that the only thing that will aggravate it or 
precipitate an attack is usually exercise, spontaneous or 
digitalis, though digitalis is contraindicated in these 
patients.  The examiner also indicated that the veteran's 
symptoms were first noted as a teenager playing sports, prior 
to his entering the service, that supraventricular 
tachycardia was apparently first documented in 1962, and that 
WPW Syndrome was first documented in 1976.  The examiner 
reiterated that the veteran had no structural heart disease 
and reported that he could not, in any way, relate WPW 
Syndrome to the veteran's military service.  

The Board requested an expert medical opinion in September 
2008.  The expert was asked to answer the following 
questions: (1) whether the anatomic basis for the veteran's 
currently diagnosed WPW syndrome (i.e., the anomalous 
conduction pathway) was best identified as a congenital 
defect or an acquired cardiovascular disorder; (2) whether 
the adverse symptomatology attributable to this anomalous 
conduction pathway was of pre-service onset, in-service 
onset, or post-service onset; and, (3) if the examiner 
determined that the manifestations of WPW syndrome were of 
pre-service onset, whether there was any medical basis to a 
conclusion that any specific manifestations of pre-service 
onset were permanently increased in severity during military 
service and, if so, whether any such increase in severity was 
beyond the natural progression of the disability.  

The requested opinion was provided by Dr. C.F.X. Carroll, 
staff cardiologist at the VA Medical Center (VAMC) in 
Alexandria, Louisiana, in September 2008.  Dr. Carroll made 
the following pertinent findings: that the veteran had a 
normal cardiac catheterization in 1976; that the veteran has 
a congenital anomaly and pre-excitation syndrome; that the 
label of WPW Syndrome is correct; that the veteran's symptoms 
have always been mild and easily controlled with low-dose 
beta-blockers; that the decision to induct him into the 
military was correct as the mild congenital defect should not 
have deprived him of the opportunity to serve his country; 
that the veteran's condition was not altered by his military 
service; and that the prophecy of a good prognosis for his 
condition made at the time of his induction has been 
fulfilled.  Dr. Carroll also reported that the veteran's 
notes are extensive and had been reviewed frequently and in 
great detail.  

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9 (2008); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 82-90 (July 18, 1990), held, in essence, 
that a disease which is considered by medical authorities to 
be of familial (or hereditary) origin must, by its very 
nature, be found to have pre-existed a claimant's military 
service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, cannot be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

The medical evidence of record shows that the veteran's WPW 
Syndrome is considered a congenital defect, and not a disease 
or disability; thus, service connection for it is not 
allowable by law.  As such, the question of whether the 
veteran should be presumed to be of sound health upon 
entering active service need not be addressed as it pertains 
to the underlying congenital defect.  See 38 C.F.R. 
§ 3.303(c), 4.9 (2008); VAOPGCPREC 82-90.

As noted above, the veteran also claims that his WPW Syndrome 
was aggravated during service.  He does not argue, however, 
nor does the evidence of record show, that any superimposed 
injury or disease related to his WPW Syndrome occurred during 
service.  There is no competent evidence of record that shows 
that the veteran's WPW Syndrome was aggravated by service; 
rather, Dr. Carroll found that the veteran's condition was 
not altered by his military service.  Furthermore, because 
the veteran's WPW Syndrome cannot be service-connected as a 
matter of law, it is irrelevant for purposes of establishing 
service connection whether it was aggravated or made worse by 
service, unless such aggravation resulted in a superimposed 
disease or injury.  See VAOPGCPREC 82-90.  In the absence of 
such evidence, service connection is not warranted and the 
claim must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the December 2002 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See October 2002 letter.  Accordingly, the duty to 
notify has been fulfilled.  The Board acknowledges that the 
veteran was not provided notice of the appropriate disability 
rating and effective date of any grant of service connection.  
There is no prejudice in proceeding with the issuance of a 
final decision, however, as his claim is being denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the veteran's service and private treatment records have 
been obtained and he was afforded appropriate examinations in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for Wolff-Parkinson-White Syndrome is 
denied.  

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


